EDWARD N. SCRUGGS, Retired Circuit Judge.
This is a parental rights termination case. The parents separately appealed, and each questions the sufficiency of the evidence to support the final judgment which ended their respective parental rights.
We have read and studied the entire record and the briefs of able counsel, and we have determined that the State presented clear and convincing evidence that the two young children were dependent, that their best interests would not be served by being placed in either parent’s custody, and that no viable alternative exists other than the termination of the custodial rights of the parents. In short, we conclude that the necessary elements to authorize the rendition of the final judgment were clearly established by the evidence. Matter of Moore, 470 So.2d 1269 (Ala.Civ.App.1985).
The decision of the trial court is affirmed.
The foregoing opinion was prepared by Retired Circuit Judge EDWARD N. SCRUGGS while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e) of the Code of Alabama of 1975 and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.